Citation Nr: 0914568	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death under 38 
U.S.C.A. § 1310 Dependents and Indemnity Compensation (DIC) 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1953 to December 1954 and again from August 
1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The case was brought before the Board in September 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim. The requested development 
having been partially complete, the case is once again before 
the Board for appellate consideration of the issues on 
appeal.  According to a May 2005 statement, the appellant 
does not want a hearing before the Board.
	
The issue of entitlement to service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 1310 DIC is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required on her part.


FINDINGS OF FACT

1.  By a September 1994 rating decision, the RO denied a 
claim of entitlement to service connection for the Veteran's 
cause of death on the merits finding no medical nexus between 
the Veteran's cause of death and his military service, to 
include exposure to Agent Orange.  The appellant was properly 
notified of the adverse determination and of her appellate 
rights and she did not appeal.

2.  Evidence received since the September 1994 decision 
raises a reasonable possibility of substantiating the claim 
of service connection for the Veteran's cause of death. 


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied the claim 
for entitlement to service connection for the Veteran's cause 
of death on the merits is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the September 1994 rating 
decision is new and material, and, therefore, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant first initiated her claim for service 
connection for the Veteran's cause of death in October 1992, 
shortly after the Veteran's death.  The Veteran died on 
October [redacted], 1992.  The Veteran had squamous cell carcinoma of 
the skin for ten years preceding his death.  The skin cancer 
ultimately led to metastases to the liver, lung and adrenals, 
which ultimately led to his demise.

The appellant filed her claim in 1992 alleging the Veteran's 
death was caused by Agent Orange exposure during his service 
in Vietnam.  The RO denied the claim in a September 1994 
rating decision indicating that although the Veteran 
presumably was exposed to Agent Orange during his military 
service, squamous cell carcinoma of the skin is not a 
presumptive condition associated with herbicide exposure and, 
therefore, the medical evidence does not support a nexus 
between the Veteran's cause of death and any incident of his 
military service, to include herbicide exposure.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the September 
1994 rating decision is final.

At the time of the 1994 decision, the record included service 
medical records silent as to any complaints, treatment or 
diagnoses of any skin condition, VA records confirming the 
Veteran's exposure to Agent Orange during his military 
service, and post-service VA outpatient treatment records 
through October 1992 indicating treatment for the Veteran's 
cancer, but silent as to any medical opinion commenting on 
likely etiology of the disease.

Potentially relevant evidence received since the September 
1994 decision includes: (1) additional VA outpatient 
treatment records documenting the historical treatment of the 
Veteran's disease; and (2) several statements by the 
appellant identifying herself as a former nurse and opining 
the Veteran's death is related to his military service, 
specifically Agent Orange exposure, because he had no other 
risk factors to develop cancer.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the claim was denied in September 1994 finding the 
Veteran's type of cancer is not a presumptive condition 
associated with Agent Orange exposure and the available 
scientific and medical evidence does not support a nexus 
between his service and his death.  Accordingly, for evidence 
to be new and material in this matter, it would have to tend 
to show that the Veteran's cause of death was caused by some 
incident of his military service, to include Agent Orange 
exposure.  

The VA outpatient records supplied by the appellant further 
detail the Veteran's historical treatment up until his death.  
The new records, however, are silent as to medical nexus.  

In contrast, the appellant now identifies herself as a former 
nurse and alleges the Veteran's cancer must be related to his 
Vietnam service, to include Agent Orange exposure, because he 
had no other risk factors in his life to develop the disease.

In general, appellants are not considered competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this case, in light of the appellant's 
statement that she is a former nurse, her opinion is entitled 
to some probative value.

Although not dispositive, at the very least, the appellant's 
testimony may be deemed "material" for purposes of reopening 
her claim and to that extent, the appellant's claim is 
granted.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the appellant.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for the Veteran's cause of death 
under 38 U.S.C.A. § 1310 DIC, the claim is reopened, and, to 
that extent only, the appeal is granted.


REMAND

As explained above, the appellant alleges the Veteran's skin 
cancer, which ultimately caused metastases to the liver, lung 
and adrenals, is secondary to exposure to Agent Orange while 
in the military.  

VA outpatient treatment records confirm the Veteran's 
diagnoses, but do not include any opinion with regard to 
likely etiology.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. 

In this case, the Veteran's DD-214 indicates the Veteran did 
serve in Vietnam during the Vietnam Era and, therefore, is 
entitled to the presumption of herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.309. Squamous cell carcinoma of the skin, 
however, is not a presumptive condition associated with 
herbicide exposure.  See id.  In the absence of a 
presumption, however, the appellant is not precluded from 
establishing service connection on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (1994).

The appellant alleges she believes, as a former nurse, that 
the Veteran's skin cancer is causally related to his service 
in Vietnam, to include Agent Orange exposure, because he had 
no other risk factors to develop the disease.  Again, 
generally speaking, an appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they typically do 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  In this case, however, in light of the 
appellant's testimony that she used to work as a nurse, her 
nexus opinion is entitled to some probative value. 

While squamous cell carcinoma of the skin is not a 
presumptive condition associated with herbicide exposure, a 
medical opinion is necessary to address the appellant's 
opinion and determine whether the Veteran's military service, 
to include presumptive exposure to herbicides, is responsible 
for his medical condition and ultimate demise.  See id.; 
Duenas v. Principi, 18 Vet. App. 512 (2004); Combee v. Brown, 
34 F.3d 1039 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion to ascertain 
whether the Veteran's squamous cell 
carcinoma of the skin was due to the 
Veteran's military service to include 
exposure to Agent Orange or any other 
herbicides.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation specifically commenting on the 
appellant's contention that the Veteran 
had no other risk factors other than 
Vietnam service and herbicide exposure. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  After the above is complete, as well 
as any arising appropriate development, 
readjudicate the appellant's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
appellant and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


